TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00828-CV



                                  Trent Alvon Smith, Appellant

                                                 v.

                       District Attorney Office for Smith County; and
                       District Clerk of Smith County, Texas; Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-13-000652, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on January 19, 2017. On appellant’s

motions, the deadline for filing the brief was extended to April 13, 2017. Appellant has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief an additional

ninety days. We grant, in part, the motion for extension of time and order appellant to file a brief

no later than May 19, 2017. No further extension of time will be granted and failure to comply with

this order may result in the dismissal of this appeal. See Tex. R. App. P. 38.8(a); 42.3(b), (c).

               It is so ordered this 27th day of April, 2017.



Before Chief Justice Rose, Justices Field and Bourland